


Exhibit 10.18C
STATE STREET BANK AND TRUST COMPANY
INDEMNIFICATION AGREEMENT
This Agreement is made as of the           day of                ,         , by
and between State Street Bank and Trust Company, a corporation organized under
the laws of the Commonwealth of Massachusetts (the “Bank”), and          
(“Indemnitee”), a director of the Bank.
WHEREAS, it is essential to the Bank to retain and attract as directors the most
capable persons available, and
WHEREAS, the substantial increase in corporate litigation subjects directors to
expensive litigation risks.
NOW THEREFORE, for valuable consideration, receipt of which is acknowledged, the
Bank and Indemnitee do hereby agree as follows:
1.                                       Definitions.  As used in this
Agreement:
(a)                                  The term “Corporate Status” shall mean the
status of a person who is or was or has agreed to become, a director of the Bank
or who, while a director of the Bank, is or was serving at the Bank’s request as
a director, officer, fiduciary, partner, employee, trustee or agent of, or in a
similar capacity with, another corporation, partnership, joint venture, trust,
employee benefit plan or other entity (“Other Organizations”).  A director is
considered to be serving an employee benefit plan at the Bank’s request if his
or her duties to the Bank also impose duties on, or otherwise involve services
by, him or her to the plan or to participants in or beneficiaries of the plan. 
Set forth on Schedule A is a list, as of the date hereof, of all such Other
Organizations.
(b)                                 The term “Disinterested Director” shall mean
a director of the Bank who, at the time of a vote referred to in Paragraph 7 of
this Agreement, is not (i) a party to the Proceeding, or (ii) an individual
having a familial, financial, professional or employment relationship with
Indemnitee, which relationship would, in the circumstances, reasonably be
expected to exert an influence on the director’s judgment when voting on the
decision being made.
(c)                                  The term “Expenses” shall include, without
limitation, attorneys’ fees, retainers, court costs, transcript costs, fees and
expenses of experts, travel expenses, duplicating costs, printing and binding
costs, telephone and telecopy charges, postage, delivery service fees and other
disbursements or expenses of the type customarily incurred in connection with a
Proceeding, but shall not include the amount of judgments, fines or penalties
against Indemnitee or amounts paid in settlement in connection with such
matters.
(d)                                 The term “Independent Counsel” shall mean a
law firm, or a member of a law firm, that is experienced in matters of
corporation law and neither presently is, nor in the past five years has been,
retained to represent:  (i) the Bank or Indemnitee in any matter material to
either such party (other than with respect to matters concerning Indemnitee
under this Agreement, or of other indemnitees under similar indemnification
agreements), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder.  Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Bank or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.  The Bank agrees to pay the reasonable
fees of the Independent Counsel referred to above and to fully indemnify such
counsel against any and all Expenses, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.
(e)                                  The term “Liability” shall mean the
obligation to pay a judgment, settlement, penalty, fine (including an excise tax
assessed with respect to an employee benefit plan) and all reasonable Expenses
incurred in connection with a Proceeding.
(f)                                    The term “Proceeding” shall mean any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative, arbitrative or investigative and whether formal or
informal.
(g)                                 A “Change in Control” shall be deemed to
occur upon the earliest of the following to occur:




--------------------------------------------------------------------------------




(i)                                     the acquisition by an individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership of any capital stock of the Bank if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) 50% or more of either (x) the
then-outstanding shares of common stock of the Bank (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then outstanding
securities of the Bank entitled to vote generally in the election of directors
(the “Outstanding Company Voting Securities”);
(ii)                                  individuals who, as of the date hereof,
constitute the Board of Directors of the Bank (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Bank’s shareholders, was approved by
a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person or entity (“Person”) other than the Board;
(iii)                               the consummation of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Bank (a “Business Combination”), in each case, unless, following
such Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to the such Business Combination beneficially own, directly or indirectly, more
than 50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Bank or all or
substantially all of the Bank’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Bank or such corporation
resulting from such business Combination) beneficially owns, directly or
indirectly, 25% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the Board
of Directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination.
2.                                       Indemnification.
(a)                                  Subject to Paragraphs 3, 5 and 7, the Bank
shall, to the fullest extent permitted by law (as such may be amended from time
to time), indemnify Indemnitee in connection with any Proceeding as to which
Indemnitee is, was or is threatened to be made a party (or is otherwise
involved) by reason of Indemnitee’s Corporate Status.  In furtherance of the
foregoing and without limiting the generality thereof, the Bank shall indemnify
Indemnitee, if Indemnitee was, is or is threatened to be made a defendant or
respondent in a Proceeding because of Indemnitee’s Corporate Status against
Liability incurred in the Proceeding if (i) (1) Indemnitee conducted himself or
herself in good faith, and (2) Indemnitee reasonably believed that his or her
conduct was in the best interests of the Bank or that his or her conduct was at
least not opposed to the best interests of the Bank, and (3) in the case of any
criminal proceeding, Indemnitee had no reasonable cause to believe his or her
conduct was unlawful, or (ii) Indemnitee engaged in conduct for which Indemnitee
shall not be liable under a provision of the Bank’s Articles of Organization.
(b)                                 Indemnitee’s conduct with respect to an
employee benefit plan for a purpose Indemnitee reasonably believed to be in the
interests of the participants in, and the beneficiaries of, the plan is conduct
that satisfies the requirement that Indemnitee’s conduct was at least not
opposed to the best interests of the Bank.
(c)                                  The termination of a Proceeding by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, is not, of itself, determinative that Indemnitee did not meet
the relevant standard of conduct described in this Paragraph 2.




--------------------------------------------------------------------------------




3.                                       Exceptions to Right of
Indemnification.  Notwithstanding anything to the contrary in this Agreement,
except as set forth in Paragraphs 8 and 10:
(a)                                  the Bank shall not indemnify Indemnitee in
connection with a Proceeding (or part thereof) initiated by Indemnitee unless
the initiation thereof was approved by the Board of Directors of the Bank (the
“Board of Directors”); and
(b)                                 the Bank shall not be required to make any
indemnification payment to Indemnitee to the extent Indemnitee has otherwise
actually received such payment under any insurance policy, agreement or
otherwise, and in the event the Bank makes any indemnification payment to
Indemnitee and Indemnitee is subsequently reimbursed from the proceeds of
insurance, Indemnitee shall promptly refund such indemnification payment to the
Bank to the extent of such insurance reimbursement.
4.                                       Indemnification of Expenses of
Successful Party.  Notwithstanding any other provision of this Agreement, in
addition to and not in limitation of the rights set forth in Paragraph 2, to the
extent that Indemnitee has been wholly successful, on the merits or otherwise,
in the defense of any Proceeding to which Indemnitee was a party because of
Indemnitee’s Corporate Status, Indemnitee shall be indemnified, to the fullest
extent permitted by law (as such may be amended from time to time) against all
reasonable Expenses incurred by Indemnitee in connection therewith.
5.                                       Notification and Defense of Claim.
(a)                                  As a condition precedent to Indemnitee’s
right to be indemnified, Indemnitee must notify the Bank in writing as soon as
practicable of any Proceeding for which indemnity will or could be sought by
Indemnitee and provide the Bank with a copy of any summons, citation, subpoena,
complaint, indictment, information or other document relating to such Proceeding
with which Indemnitee is served.  With respect to any Proceeding of which the
Bank is so notified, the Bank will be entitled (i) to participate therein at its
own expense and/or (ii) to assume the defense thereof at its own expense, with
legal counsel reasonably acceptable to Indemnitee.  After notice from the Bank
to Indemnitee of its election so to assume such defense, the Bank shall not be
liable to Indemnitee for any legal or other expenses subsequently incurred by
Indemnitee in connection with such claim, other than as provided below in this
Paragraph 5.  Indemnitee shall have the right to employ Indemnitee’s own counsel
in connection with such claim, but the fees and expenses of such counsel
incurred after notice from the Bank of its assumption of the defense thereof
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Bank, (ii) counsel to Indemnitee shall
have reasonably concluded that there may be a conflict of interest or position
on any significant issue between the Bank and Indemnitee in the conduct of the
defense of such action or (iii) the Bank shall not in fact have employed counsel
to assume the defense of such action, in each of which cases the reasonable fees
and expenses of counsel for Indemnitee shall be at the expense of the Bank,
except as otherwise expressly provided by this Agreement, and provided that
Indemnitee’s counsel shall cooperate reasonably with the Bank’s counsel to
minimize the cost of defending claims against the Bank and Indemnitee.  The Bank
shall not be entitled, without the consent of Indemnitee, to assume the defense
of any claim brought by or in the right of the Bank or as to which counsel for
Indemnitee shall have reasonably made the conclusion provided for in clause (ii)
above.
(b)                                 The Bank shall not be required to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without its written consent.  The Bank shall not settle any
Proceeding in any manner which would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent.  Neither the Bank nor
Indemnitee will unreasonably withhold its or his or her consent to any proposed
settlement.
6.                                       Advancement of Expenses.  In the event
that (a) the Bank does not assume the defense pursuant to Paragraph 5 of this
Agreement of any Proceeding to which Indemnitee is a party or is threatened to
be made a party because of Indemnitee’s Corporate Status or by reason of any
action alleged to have been taken or omitted in connection therewith and of
which the Bank receives notice under this Agreement or (b) the Bank assumes such
defense but Indemnitee is, pursuant to Paragraph 5 of this Agreement,
nonetheless entitled to have the fees and costs of Indemnitee’s own counsel paid
for by the Bank, any reasonable Expenses incurred by Indemnitee or on his or her
behalf in defending such Proceeding shall be paid by the Bank in advance of the
final disposition of such Proceeding; provided, however, that the payment of
such Expenses incurred by Indemnitee or on his or her behalf in advance of the
final disposition of such Proceeding shall be made only upon receipt of (a) a
written affirmation of Indemnitee’s good faith belief that Indemnitee has met
the applicable standard of conduct described in Paragraph 2




--------------------------------------------------------------------------------




of this Agreement or that the Proceeding involves conduct for which Liability
has been eliminated under a provision of the Bank’s Articles of Organization and
(b) an unlimited undertaking by or on behalf of Indemnitee to repay all amounts
so advanced in the event that it shall ultimately be determined that Indemnitee
is not entitled to be indemnified by the Bank as authorized in this Agreement. 
The undertaking referred to in clause (b) above shall be an unlimited, unsecured
general obligation of Indemnitee and shall be accepted without reference to
Indemnitee’s financial ability to make repayment.  Any advances and undertakings
to repay shall be interest-free.
7.                                       Procedures.
(a)                                  In order to obtain indemnification or
advancement of Expenses pursuant to this Agreement, Indemnitee shall submit to
the Bank a written request, including in such request such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification or advancement of Expenses.  Any such indemnification or
advancement of Expenses shall be made promptly, and in any event within 60 days
after receipt by the Bank of the written request of Indemnitee, subject to the
provisions of Paragraph 7(b) and 7(c) below.
(b)                                 With respect to requests under Paragraph 2,
indemnification shall be made unless the Bank determines that Indemnitee has not
met the applicable standard of conduct set forth in Paragraph 2.  Any
determination as to whether Indemnitee has met the applicable standard of
conduct set forth in Paragraph 2, and any determination that Expenses that have
been advanced pursuant to Paragraph 6 must be subsequently repaid to the Bank,
shall be made in each instance (i) if there are two or more Disinterested
Directors, by the Board of Directors by a majority vote of all the Disinterested
Directors, a majority of whom shall for such purpose constitute a quorum, or by
a majority of the members of a committee of two or more Disinterested Directors
appointed by such vote; (ii) by special legal counsel (A) selected in the manner
prescribed in clause (i), or (B) if there are fewer than two Disinterested
Directors, selected by Board of Directors, in which selection directors who do
not qualify as Disinterested Directors may participate or (iii) by the
shareholders of the Bank (but shares owned by or voted under the control of a
director who at the time does not qualify as a Disinterested Director may not be
voted on the determination).  Any such determination shall be made within the
60-day period referred to in Paragraph 7(a) (unless extended by mutual agreement
by the Bank and Indemnitee).  For the purpose of the foregoing determination
with respect to requests under Paragraph 2 or repayment of advanced Expenses,
the Indemnitee shall be entitled to a presumption that he or she has met the
applicable standard of conduct set forth in Paragraph 2.  The Bank acknowledges
that the Indemnitee may settle a Proceeding in order to avoid expense, delay,
distraction, disruption and uncertainty and that, therefore, any such settlement
(with or without payment of money or other consideration) shall not in and of
itself overcome the presumption set forth above.
(c)                                  Notwithstanding anything to the contrary
set forth in this Agreement, if a request for indemnification pursuant to
Paragraph 2 is made after a Change of Control, at the election of the Indemnitee
made in writing to the Bank, any determination required to be made pursuant to
Paragraph 7(b) above as to whether the Indemnitee has met the applicable
standard of conduct or is required to repay advanced Expenses shall be made by
Independent Counsel selected as provided in this Paragraph 7(c).  The
Independent Counsel shall be selected by the Board of Directors.  Indemnitee
may, within 10 days after written notice of selection shall have been given,
deliver to the Bank, a written objection to such selection.  Absent a timely
objection, the person so selected shall act as Independent Counsel.  If a
written objection is made, the Independent Counsel selected may not serve as
Independent Counsel unless and until such objection is withdrawn.  If, within
20 days after submission by Indemnitee of a written request for Independent
Counsel, no Independent Counsel shall have been selected and not objected to,
either the Bank or Indemnitee may petition any court of competent jurisdiction
for the appointment as Independent Counsel of a person selected by the court or
by such other person as the court shall designate, and the person so appointed
shall act as Independent Counsel under Paragraph 7(c) hereof.  The Bank shall
pay any and all reasonable fees and expenses of Independent Counsel incurred by
such Independent Counsel in connection with acting pursuant to Paragraph 7(c)
hereof, and the Bank shall pay all reasonable fees and expenses incident to the
procedures of this Paragraph 7(c), regardless of the manner in which such
Independent Counsel was selected or appointed.
8.                                       Right to Seek Court-Ordered
Indemnification and Advance of Expenses.  Nothing contained in this Agreement
shall abrogate or limit the right of Indemnitee to apply to a court of competent
jurisdiction for indemnification or an advance of Expenses to the extent then
permitted by law.
9.                                       Indemnification for Expenses of a
Witness.  Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of his or her Corporate Status, a witness in any
Proceeding




--------------------------------------------------------------------------------




to which Indemnitee is not a party, he or she shall be indemnified against all
Expenses actually and reasonably incurred by him or on his behalf in connection
therewith.
10.                                 Remedies.  The right to indemnification and
advancement of Expenses as provided by this Agreement shall be enforceable by
Indemnitee in any court of competent jurisdiction if the Bank denies such
request, in whole or in part, or if no disposition thereof is made within the
applicable period referred to in Paragraph 7.  Unless otherwise required by law,
the burden of proving that indemnification is not appropriate shall be on the
Bank.  Neither the failure of the Bank to have made a determination prior to the
commencement of such action that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Bank pursuant to Paragraph 7 that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has not met the standard of conduct.  Indemnitee’s
reasonable Expenses incurred in connection with successfully establishing his or
her right to indemnification, in whole, or in part, in any such Proceeding shall
also be indemnified by the Bank.
11.                                 Partial Indemnification.  If Indemnitee is
entitled under any provision of this Agreement to indemnification by the Bank
for some or a portion of the Expenses, judgments, fines, penalties or amounts
paid in settlement actually and reasonably incurred by him or her or on his or
her behalf in connection with any Proceeding but not, however, for the total
amount thereof, the Bank shall nevertheless indemnify Indemnitee for the portion
of such Expenses, judgments, fines, penalties or amounts paid in settlement to
which Indemnitee is entitled.
12.                                 Subrogation.  In the event of any payment
under this Agreement, the Bank shall be subrogated to the extent of such payment
to all of the rights of recovery of Indemnitee, who shall execute all papers
required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Bank to bring suit to
enforce such rights.
13.                                 Term of Agreement.  This Agreement shall
continue until and terminate upon the later of (a) six years after the date that
Indemnitee shall have ceased to serve as a director of the Bank or, at the
request of the Bank, as a director, officer, partner, trustee, fiduciary,
employee or agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise or (b) the final termination of all
Proceedings pending on the date set forth in clause (a) in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any Proceeding commenced by Indemnitee pursuant to Paragraph 8
of this Agreement relating thereto.
14.                                 Indemnification Hereunder Not Exclusive. 
The indemnification and advancement of Expenses provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may be entitled
under the Bank’s Articles of Organization or Bylaws, any agreement, any vote of
shareholders or directors of the Bank, any applicable law (common or statutory)
or otherwise, both as to action in Indemnitee’s official capacity and as to
action in another capacity while holding office for the Bank, and nothing in
this Agreement shall be deemed to waive any such other rights.  Nothing in this
Agreement shall be deemed to prohibit the Bank from purchasing and maintaining
insurance, at its expense, to protect itself or Indemnitee against any expense,
liability or loss incurred by it or him or her in any such capacity, or arising
out of Indemnitee’s status as such, whether or not Indemnitee would be
indemnified against such expense, liability or loss under this Agreement.
15.                                 No Special Rights.  Nothing herein shall
confer upon Indemnitee any right to continue to serve as a director of the Bank
for any period of time, or at any particular rate of compensation.
16.                                 Savings Clause.  If this Agreement or any
portion thereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Bank shall nevertheless indemnify Indemnitee against
Liabilities with respect to any Proceeding to the full extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, and
this Agreement shall be interpreted to give effect, to the fullest extent
permitted by applicable law, to the intent of the invalidated provision.
17.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall constitute the
original.
18.                                 Successors and Assigns.  This Agreement
shall be binding upon the Bank and its successors and assigns and shall inure to
the benefit of the estate, heirs, executors, administrators and personal
representatives of Indemnitee.




--------------------------------------------------------------------------------




19.                                 Headings.  The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
20.                                 Modification and Waiver.  This Agreement may
be amended from time to time to reflect changes in Massachusetts law or for
other reasons.  No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by both of the parties hereto.  No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof nor shall any such waiver constitute a
continuing waiver.
21.                                 Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand or (b) if mailed by certified or
registered mail with postage prepaid, on the third day after the date on which
it is so mailed:
(i)
if to Indemnitee, to:
c/o State Street Bank and Trust Company
 
 
One Lincoln Street
 
 
Boston, MA  02111
 
 
 
(ii)
if to the Bank, to:
State Street Bank and Trust Company
 
 
One Lincoln Street
 
 
Boston, MA  02111
 
 
Attention:  General Counsel



or to such other address as may have been furnished to Indemnitee by the Bank or
to the Bank by Indemnitee, as the case may be.
22.                                 Applicable Law.  This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Massachusetts.  Indemnitee may elect to have the right to
indemnification or reimbursement or advancement of Expenses interpreted on the
basis of the applicable law in effect at the time of the occurrence of the event
or events giving rise to the applicable Proceeding, to the extent permitted by
law, or on the basis of the applicable law in effect at the time such
indemnification or reimbursement or advance of Expenses is sought.  Such
election shall be made, by a notice in writing to the Bank, at the time
indemnification or reimbursement or advancement of Expenses is sought; provided,
however, that if no such notice is given, and if applicable Massachusetts law is
amended enacted to permit further indemnification of directors and officers,
then Indemnitee shall be indemnified to the fullest extent permitted under
applicable law, as so amended or enacted.
23.                                 Limitations on Indemnification.  The
provisions of this Agreement are subject to the limitations and prohibitions
imposed by applicable federal law, including the Securities Act of 1933 and the
Federal Deposit Insurance Act, and any regulations promulgated thereunder.
24.                                 Enforcement.  The Bank expressly confirms
and agrees that it has entered into this Agreement in order to induce Indemnitee
to serve or to continue to serve as a director of the Bank, and acknowledges
that Indemnitee is relying upon this Agreement in continuing in such capacity.
25.                                 Entire Agreement.  This Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, whether oral or written,
by any employee or representative of any party hereto in respect of the subject
matter contained herein; and any prior agreement of the parties hereto in
respect of the subject matter contained herein is hereby terminated and
cancelled.  For avoidance of doubt, the parties confirm that the foregoing does
not apply to or limit in any way Indemnitee’s rights under Massachusetts law or
the Bank’s Articles of Organization or Bylaws.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
STATE STREET BANK AND TRUST COMPANY
 
 
 
 
 
 
Name:
 
 
Title:
 
 
 
INDEMNITEE:
 
 
 
 
 

 








